DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because “the insulation” (l. 2) lacks antecedent basis in the claims.
Claim 9 is objected to because “the coil has at least one of” (preamble) is unclear and it appears Applicant intends to refer to the coil arrangement and not merely the coil.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 3,605,726).
Regarding claim 1, Williams et al. disclose a magnetic circuit device (fig. 1) for a magnetic-inductive flowmeter (probe 20 is used to measure blood flow in an electromagnetic flow meter; Abstract), comprising: a coil arrangement (20) comprising a coil (26) and a coil core (22) arranged in the coil (26), wherein the coil core (22) is flexible (core 22 is flexible; c. 4, ll. 26-27), such that the coil arrangement (fig. 1) is bendable from a first shape into a second shape (probe 20 is bendable from at least a first shape to a second shape; fig. 3).
Regarding claims 2 and 4, Williams et al. disclose wherein the coil core (22) is springily configured (as core 22 is flexible, it has a degree of elasticity and is therefore, “springily configured”; c. 4, ll. 26-27), and wherein the coil core (22) in its second shape is in a relaxed state and can be brought into a preloaded state (as core 22 is flexible, a second shape may be a relaxed state and core 22 may be brought into a preloaded state); wherein the coil core (22) has a length L which is greater than eight times the diameter D of the coil core (core 22 has a length greater than eight times its diameter; fig. 1).
Regarding claim 8, Williams et al. disclose a coil arrangement (20) for a magnetic circuit device (fig. 1) for a magnetic-inductive flow meter (probe 20 is used to measure blood flow in an electromagnetic flow meter; Abstract), comprising a coil (26) and a coil core (22) arranged in the coil (26), the coil core (22) being flexible (core 22 is flexible; c. 4, ll. 26-27) such that the coil arrangement (fig. 1) is bendable from a first shape into a second shape (probe 20 is bendable from at least a first shape to a second shape; fig. 3).
Regarding claim 9, Williams et al. disclose wherein the coil (26) has at least one of: a springy configuration (as core 22 is flexible, it has a degree of elasticity and therefore has a “springy configuration”; c. 4, ll. 26-27), and wherein the coil core in its second shape is in a relaxed state and can be brought into a preloaded state (as core 22 is flexible, a second shape may be a relaxed state and core 22 may be brought into a preloaded state), a nickel-iron alloy, or soft iron composition, a length L which is greater than eight times the diameter D of the coil core (core 22 has a length greater than eight times its diameter; fig. 1), or an insulated coil wire, the insulation of which has been at least partially melted by heating after the coil has been wound in such a way that the coil has a flexibility which is increased relative to the flexibility of the coil prior to heating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 3,605,726) in view of Neuburger et al. (US 8,869,628 B2).
Regarding claim 6, Williams et al. disclose the invention as set forth above.
Williams et al. are silent on the coil being orthocyclically wound.
Neuberger et al. teach a magnetic circuit device (1) wherein a coil (2b) is orthocyclically wound (c. 6, ll. 60-63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Williams et al. with the orthocyclic winding of Neuberger et al. to provide a sufficient field intensity with comparatively few turns at low currents (Neuberger et al., c. 6, ll. 60-64).

Claim(s) 1-3, 7, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll (US 4,554,828) in view of Williams et al. (US 3,605,726).
Regarding claims 1-3 and 7, Doll discloses a magnetic circuit device (fig. 3) for a magnetic-inductive flowmeter (fig. 1), comprising: a coil arrangement comprising a coil (22) and a coil core (23) arranged in the coil (22); wherein the coil core (23) is made of a nickel-iron alloy or of a soft iron composition (iron core of soft-magnetic material; c. 4, ll. 5-6); further comprising two pole plates (24) and wherein the coil core (23) is connected at least indirectly to the pole plates (core 23 is at least indirectly connected to poles 24; c. 4, ll. 6-10) or wherein the coil core is connected directly to the pole plates by ends of the coil core having been welded to the pole plates.
Regarding claim 10, 13, and 14, Doll discloses a method for manufacturing a magnetic circuit device for a magnetic-inductive flowmeter (fig. 1), wherein the magnetic circuit device comprises a coil (22; fig. 3) with a coil core (23) and two pole plates (24), the method comprising: providing a coil core (23) in a provisioning step, winding N windings of coil wire (22) around the coil core (23), and connecting the coil core (23) to the pole plates (the coil arrangement includes the steps of providing core 23, winding a number of windings of wire to form coil 22 around core 23, and connecting core 23 to poles 24; fig. 3).
Doll is silent on the core being flexible and the wire being insulated.
Williams et al. teaches a flexible coil core (22); wherein the coil core (22) is springily configured (as core 22 is flexible, it has a degree of elasticity and is therefore, “springily configured”; c. 4, ll. 26-27), and wherein the coil core (22) in its second shape is in a relaxed state and can be brought into a preloaded state (as core 22 is flexible, a second shape may be a relaxed state and core 22 may be brought into a preloaded state); a flexible coil core (22) and insulated coil wire (coil 26 is formed by winding an insulated electrical conductor about core 22; c. 4, ll. 26-31); comprising the further step of bending the magnetic circuit device from a first shape into a second shape (probe 20 is bendable from at least a first shape to a second shape; fig. 3); comprising the further step of fixing ends of the coil core (22) in a final shape by a fixing means (core 22 must be fixed in some final shape for use as a probe).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Doll with the flexible coil arrangement of Williams et al. to provide an electromagnetic device that may be used to detect blood flow in a patient which can be removed without surgery (Williams et al., c. 2, ll. 60-70). 




Allowable Subject Matter
Claims 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the insulation of the coil wire has been at least partially melted by heating after the coil has been wound in such a way that the coil has a flexibility which is increased relative to the flexibility of the coil prior to heating” in combination with the remaining claim elements as recited in claim 6.
The prior art does not disclose or suggest “the further step of heating the coil such that the insulation of the coil wire at least partially melts” in combination with the remaining claim elements as recited in claims 11 and 12.
  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852